Northeast Island, Corp. 100 East Cook Avenue Suite 101 Libertyville, IL 60048 May 5, 2010 Via EDGAR and FedEx Stacie D. Gorman Mail Stop 3010 Securities and Exchange Commission treet N.E. Washington, D.C. 20549 Re: Northeast Island, Corp. Form 10 Filed March 8, 2010 File No. 000-53903 Dear Ms. Gorman: By letter dated April 6, 2010, the staff (the “Staff,” “you,” or “your”) of the United States Securities & Exchange Commission (the “Commission”) provided Northeast Island, Corp. (“Northeast” or, the “Company,” “we,” “us,” or “our”) with its comments on the Company’s Registration Statement on Form 10 (the “Registration Statement” or the “Form 10”) filed on March 8, 2010. We are in receipt of your letter and set forth below are the Company’s responses to the Staff’s comments.For your convenience, the questions are listed below, followed by the Company’s response. General 1.
